 In the Matter of THE PITCAIRN COMPANY (PITTSBURGH VALVE& FITTINGS DIVISION)andINTERNATIONAL ASSOCIATION OF MACHINISTSLOCAL #607In the MatterofTHE .PITCAIRN COMPANY(PITTSBURGHVALVE& FITTINGS DIVISION)andDISTRICT 50,UNITED MINE WORKERS OFAMERICACases Nos. R-4800 and R-5801 respectively.Decided' September 4,1943Messrs. Lester D. SeymourandI.R. Traugott,of Barberton, Ohio,for the Company.Messrs. D. Lyle Mahan, V. Laufer,andWalter Scott,of Akron, Ohio,for the I. A. M.Mr. Stanley Denlinger,of Akron, Ohio, andMr. Joseph Temko,ofColumbus, Ohio, for the Mine Workers.Mr. Albert F. Balock,of Akron, Ohio, for the Steelworkers.Mr. Ted Dethloff,of Akron, Ohio, for the A. F. of L.Miss Frances Lopinsky,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THE CASEUpon amended petitions duly filed by International Association ofMachinists, Local #607, herein called the I. A. M., and by District 50,United Mine Workers of America, herein called the Mine Workers,alleging that questions affecting commerce had arisen concerning therepresentation of employees of The Pitcairn Company (PittsburghValve & Fittings Division),, Barberton, Ohio, herein called the Com-pany, the Nationkl Labor Relations Board provided for an appropriateconsolidated hearing upon due notice before Claude H. Eads, Trial Ex-aminer.Said hearing was held at Akron, Ohio, on August 5, 1943. Atthe hearing, United Steelworkers of America, herein called the Steel-workers, on behalf of its Local #2276, herein called the Local, and1 At the hearingall pleadings were amended to correspondwith this, the correct cor-porate name.52 N. L R. B., No. 60.404 THE PITCAIRN COMPANY405American Federation of Labor, Federal Labor Union #20183, , here-in called the A. F. of L., filed motions to intervene in the proceeding.The Mine Workers moved to deny the Local and the A. F. of L. the,nor filed in accordance with the Board's Rules.Although these mo--tions were made in writing and each alleged proper grounds of inter-est in the proceeding, both completely disregard all other formalitiesrequired by the Board for a motion to intervene 3 The Trial E _aminerallowed both intervenors to participate in the hearing but referred theMine Workers' motion to the Board. Since the requirements of tLeRules neglected by the intervenors were promulgated mainly for thepurpose of extending common courtesy to opposing counsel and forthe purpose of clarifying the Board's files and simplifying the work ofthe Board's staff, it cannot be said that the parties were actually prej-udiced by the intervenors' failure to follow them.We therefore, af-firm the Trial Examiner's ruling in permitting intervention.4We do,however, hereby record our censure of the practice of disregarding theBoard's reasonable rules.The Mine Workers further moved to deny the Local leave to in-tervene on the ground that the Local is no longer existent.The Localwas selected as the exclusive bargaining representative of the Com-pany's employees by elections held in 1941 and 1942 and it is party toa contract with the Company, which was negotiated on its behalf bythe Steelworkers.The record discloses, however, that the members ofthe Local have returned their charter to the Steelworkers and haveceased to pay dues, and that the officers of the Local have ceased to func-tion.. A representative of the Steelworkers has acted on behalf of theLocal in dealing with the Company concerning the contract and hehas called at least one meeting of the membership but failed to attracta quorum. Furthermore, we take notice that a Steelworker's repre-sentative appeared for the Local at the hearing in this matter.We areof the opinion that the continued existence of the Local is questionable.However, as the Steelworkers does have an interest in the contract withthe Company which it has taken steps to protect, and as certain em-ployees of the Company apparently consider themselves members of,the Local, we believe the Steelworkers has sufficient interest in thisproceeding to warrant its intervention.2The Board encourages the filing of motions of intervention with the Regional Directorso that proper investigation may be made prior to the hearing, but the Board'sRules donot require filing of the motions prior to hearing.-I8Article III, Section 5, and-Article II, Section 19, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended require that the motion be filed inquintuplet,that the original be sworn to and that copies be furnished all other parties.*Subject to the modification hereinafter made.The contract recites that it is entered into by the Company and the Steelworkers, onbehalf of the Local and it is signed by representatives of both the Steelworkers and theLocal.The termination date of the contract was June 30,but by its terms it was auto-matically extended pending execution of a new contract. 406DECISIONS OF NATIONAL, LABOR RELATIONS BOARDThe Company, the T.. A., M., the Mine Workers, the Steelworkers,and the A. F. of L. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, and to file briefs with theBoard.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Pitcairn Company (Pittsburgh Valve & Fittings Division) isa subsidiary of The Pitcairn Company, a Delaware corporation. Itsone and only operating unit, the plant involved in this proceeding,is located at Barberton, Ohio. It manufactures valves and fittings.Its chief raw materials consist of pig iron,scrapiron, brass, zinc,and cork.During 1943 the Company used a volume of raw materialswhich exceeded $1,000,000 in value, more than 20 percent of whichwas received from sources outside the State of Ohio.During thesameperiod, the volume of finished products exceeded the value, of$2,000,000, approximately 75 percent of which was shipped to pointsoutside the State of Ohio.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternationalAssociation ofMachinists, Local #607 is a labororganization admitting to membership employees of the Company.District 50, United Mine Workers of America is a labor organiza-tion admitting to membership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.American Federation of Labor, Federal Labor Union #20183, is alabor organization admitting to membership employees of theCompany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe .Company has refused to grant exclusive bargaining rights toany labor organization until it has been certified by the Board.Statements of the Field Examiner, introduced into evidence at the TAE PITCAIRN COMPANY407hearing, supplemented by a statement of the Trial Examiner madeat the hearing, indicate that the I. A. M., the Mine Workers, and theA. F. of L. represent a substantial number of employees in the unitherein found appropriate sWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT.The I. A. M. contends for a unit of machinists and tool makersincluding machine repairmen but excluding all other employees.Theother -organizations contend for an industrial unit including ma-chinists and tool makers.The Company takes no stand.Bargaining history between the Company and its employees datesback to 1936 when the A. F. of L. was recognized as the bargainingagent for all of the Company's employees in an industrial unit.Al-though the bargaining representative changed in 1941 when the Steel-workers won an election, the employees continued to bargain in anindustrial unit from 1936 until the present. In the light of this longbargaining history, acquiesced in by the machinists and tool makers,we do not believe that the unit requested by the I. A. M. is appro-priate for the purposes of collective bargaining within the meaningof the Act 7We shall, therefore, dismiss the petition of the I. A. M.We find that all production and maintenance employees in theBarberton, Ohio, plant excluding pattern makers, guards, generaloffice employees, checkers, salaried and clerical employees, foremen,assistant foremen, and all other supervisory employees with, authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action8 con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.,6 The I. A. M. submitted to the Field Examiner 26 application-for-membership' cardsbearing apparently genuine, original signatures corresponding with names appearing onthe Company's July 17, 1943, pay roll which contained names of 35 persons in the unitrequested by the,I.A. M The Mine Workers submitted to the Field Examiner 390 member-ship cards,375 of which bore apparently genuine, original signatures corresponding withnames appearing on the Company's July 17, 1943, pay roll, which contained names of 521persions within the appropriate unit.-I'EThe A. F. of L.submitted to,the Trial Examiner 43 authorization cards bearing appar-ently genuine original signatures corresponding with names appearing on the Company'sJuly 17,1943, pay roll.The A. F. of L. claimed further interest bye reason of, having beenbargaining representative for the Company's employees from 1936 to 1941., ,The 'Steelworkers relied on their contractual'relationship with the Company.°SeeMatter of Phoenuc Manufacturing Company, 44 N.L.it.B. 1388.8Exclusions were stipulated by all parties. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among, the em-ployees in the appropriate unit who were employed during the-paroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth iri the Direc-tion.Since an election is to be held, and since the A. F. of L. and theI.A. M. have made a showing of membership in the unit herein foundappropriate, and the Steelworkers is presently party to a contractwith the Company, we shall accord the Steelworkers and the At F. of L.,as well as the I. A. M. a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to' Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for. the purposes of collective bargaining with the Pitcairn Com-pany (Pittsburgh Valve & Fittings Division) Barberton, Ohio, anelection by secret ballot shall be conducted. as early as possible, but,not later than thirty (30) days from the date of this Direction, under,the direction and supervision of the Regional Director for the Eighth"Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including'employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed -forces of the United States who present themselves in,person, at the polls, but excluding those employees who have since-quit or been discharged for cause, to determine whether they desireto be represented by International .Association of Machinists, Local#607, by District 50, United Mine Workers of America, by United'Steelworkers of America, affiliated, with the Congress of IndustrialOrganizations,' or by American Federation, of Labor, Federal LaborUnion #20183,,'for the purposes of 'collective bargaining, or by nounion.. THE PITCAIRN COMPANYORDER409Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of The Pitcairn Company (Pittsburgh Valve& Fittings Division) at its Barberton, Ohio, plant filed by Interna-tional Association of Machinists be, and it hereby is, dismissed.CHAIRMANM=s took no part in the consideration .of the aboveDecision, Direction of Election and Order.